Case 8:19-cv-02729-CEH-CPT Document 17 Filed 05/26/20 Page 1 of 2 PageID 96




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

NICHOLAS CALHOON,

       Plaintiff,                             Case No: 8:19-cv-02729-CEH-CPT

v.

RECEIVABLES MANAGEMENT
PARTNERS, LLC,

      Defendant.

_____________________________/

                          NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, NICHOLAS CALHOON, by and through the undersigned

counsel, and hereby submits this Notice of Settlement Pending pursuant to Local Rule 3.08 (a)

and states that Plaintiff and Defendant(s), RECEIVABLES MANAGEMENT PARTNERS,

LLC, have reached a settlement with regard to the instant case and are presently drafting,

finalizing, and executing the settlement and dismissal documents. Upon finalization of the same,

the parties will immediately file the appropriate dismissal documents with the Court.




             [REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]
Case 8:19-cv-02729-CEH-CPT Document 17 Filed 05/26/20 Page 2 of 2 PageID 97




       Respectfully submitted this May 26, 2020.


                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132
                                             kaelyn@attorneydebtfighters.com
                                             Law Office of Michael A. Ziegler, P.L.:
                                             Debt Fighters
                                             2561 Nursery Road, Suite A
                                             Clearwater, FL 33764
                                             (p) (727) 538-4188
                                             (f) (727) 362-4778
                                             Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 26 day of May 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to counsel for Defendants.




                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132
